Citation Nr: 0909894	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
service-connected compensation benefits in the amount of 
$8,592.00.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The Veteran was scheduled for a personal hearing at the RO in 
July 2007.  Later that month, he submitted a statement in 
which he indicated that he was unable to attend a hearing as 
he was incarcerated.  The Board considers the veteran's 
hearing request to be withdrawn.  38 C.F.R. § 20.704(e) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in this case is incarcerated and apparently has 
been since 1991.  This was not discovered until 2005.  At the 
time he was receiving VA benefits at 10 percent.  Pursuant to 
regulation the amount of the payment was reduced to one half 
of 10 percent.  That resulted in the overpayment at issue.

Appellant has indicated that he was unaware that his VA 
benefits could be reduced for any reason.  He has also 
requested that his disabled daughter, said to be 16 at the 
time, be apportioned that money that he is unable to receive.  
He has asserted that she is disabled and in a special school.  
This potentially raises a helpless child issue.  RO has 
attempted contact with her, but reportedly got no response.  
There is, however a letter on file, apparently written by the 
appellant and signed by his daughter requesting whether she 
might be eligible for some part of his benefits.  This matter 
needs to be addressed by the RO.

The appellant is incarcerated in Illinois.  His daughter is 
apparently in New York State.  At some point he was 
apparently represented by the New York State Division of 
Veterans Affairs.  In view of his incarceration in Illinois, 
that organization revoked the power of attorney.  They 
reportedly notified the veteran and provided him with a list 
of national organizations.  In recent correspondence with the 
Board appellant has requested representation.  There is no 
indication that the VA has provided appellant with a list of 
possible representatives.  That should be done before a 
decision is entered in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should provide the veteran 
with a list of service organizations with 
national offices that might provide 
representation to this veteran.  
Thereafter, allow a reasonable period of 
time for the appellant to select a 
national representation.

2.  Thereafter, but whether or not a 
representative is selected, consideration 
should be given to apportionment of some 
benefits to the appellant's daughter in 
accordance with applicable procedures for 
at least some of the period involved.  
This consideration should include whether 
the issue of a helpless child is raised.  
As appropriate co-ordination with the 
representative should be carried out, if 
one is selected.

3.  Thereafter, the matter should be 
readujdicated by the RO.  If the benefits 
sought on appeal are not granted the 
appellant, and his representative, if one 
is selected, should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  The Board 
intimates no opinion as to the outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




